Exhibit 10.6

 

LOGO [g783068g30o84.jpg]

April 27, 2014

Mark Tisdel

Dear Mark,

I am excited to offer you the position of Senior Vice President and Chief
Financial Officer based in our Headquarter building in Redwood Shores, CA, and
reporting to me.

Your starting annual base salary will be $275,000 payable on a semi-monthly
basis. You are also eligible for employee benefits as specified in the employee
benefits information packet, which you will receive after you accept this offer.
In addition to this base salary you will be eligible to receive incentive
compensation. Your total annual targeted incentive compensation is $125,000
before taxes at 100% of your plan. Your incentive compensation will be based on
a combination of company and personal objectives.

Model N will recognize your previous tenure with the company for the purpose of
benefits and PTO accrual. In particular, you will be eligible for 20 PTO days
upon hire. In addition, Model N will pay you additional $35,000 as a bonus by
December 31, 2014, in the event your current employer does not pay the bonus you
have already earned.

Model N management will recommend to the Compensation Committee of our Board of
Directors that you be granted 111,234 Restricted Stock Units (RSUs) of Model N,
Inc. through our Equity Incentive Plan. RSUs vest over a four-year period with
25% vesting on each annual anniversary of the 15th day of the second month of
the quarter of your start date. In addition, as an employee of Model N, you will
be eligible to participate in our Employee Stock Purchase Program (ESPP). The
ESPP offers employees the opportunity to purchase Model N stock at a 15%
discount using post-tax payroll deductions. Enrollment into the program occurs
twice a year in February and August.

As a Model N employee, you will be expected to sign and comply with an employee
proprietary information and invention agreement which requires, among other
provisions, confidentiality, the assignment of patent rights to any invention
made during your employment at Model N and non-disclosure of proprietary
information. While you render services to Model N, you also will not assist any
person or organization in competing with Model N, in preparing to compete with
Model N, or in hiring any employees of Model N.

This offer is subject to your submission of an I-9 form and satisfactory
documentation respecting your identification and right to work in the United
States no later than (3) days after your employment begins. The offer is also
contingent on satisfactory completion of reference checks and a background
check, which we will initiate with your permission after receiving your
acceptance.

As an employee, you may terminate employment at any time and for any reason
whatsoever with notice to Model N. We request that in the event of resignation,
you give the company two weeks’ notice. Similarly, Model N may terminate your
employment at any time and for any reason whatsoever, with or without cause or
advance notice. Furthermore, this mutual termination of employment supersedes
all our prior written and verbal communication with you and can only be modified
by written agreement signed by you and Model N.

 

LOGO [g783068g06s11.jpg]



--------------------------------------------------------------------------------

We are currently forecasting your start date as May 12th, 2014.

To indicate your acceptance of this offer, please sign and date this letter and
return it to Model N. For your convenience, you may scan and email your signed
letter (both pages) to Valerie Junger at vjunger@modeln.com, or fax the letter
back to Human Resources at (650) 610-4603.

I look forward to your favorable reply and to an exciting and productive working
relationship. Please let me know your thoughts as soon as possible.

 

Sincerely,     /s/ Zack Rinat     May 12th , 2014

Zack Rinat

Chief Executive Officer

Model N, Inc.

    Proposed Start Date /s/ Mark Tisdel     April 28, 2014

Accepted

    Date